     Case 3:20-cv-01320-JLS-MSB Document 28 Filed 12/01/20 PageID.200 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAL GERUNDO,                                    Case No.: 20-CV-1320 JLS (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO DISMISS
14    ALLY FINANCIAL GROUP INC., a
                                                         (ECF No. 27)
      California corporation, et al.,
15
                                     Defendants.
16
17
18          Presently before the Court is the Parties’ Joint Motion to Dismiss Entire Action with
19   Prejudice (ECF No. 27). Good cause appearing, the Court GRANTS the Joint Motion. As
20   stipulated by the Parties, the Court DISMISSES WITH PREJUDICE the action in its
21   entirety, with each Party to bear its own costs and attorney’s fees. The Clerk of Court will
22   close the file.
23          IT IS SO ORDERED.
24   Dated: December 1, 2020
25
26
27
28

                                                     1
                                                                               20-CV-1320 JLS (MSB)
